Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on December 29, 2017. It is noted, however, that applicant has not filed a certified copy of the CN201711488056.6 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed September 26, 2021, May 6, 2021 and June 26, 2020 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  They have been placed in the application file, but the references struck from the PTO-1449 forms have not been considered.
Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-10, on line 9 of base claim 1, “the axial direction of the stent body” lacks clear antecedent basis.  Claims 2-10 are also rejected because they depend directly of indirectly from base claim 1.
Regarding claim 1, on line 11, “the intersections” (plural) lacks clear antecedent basis because only one intersection is previously set forth or is confused with “intersects” (see line 8) previously set forth. Claims 2-10 are also rejected because they depend directly or indirectly from base claim 1.
Regarding claim 1, on line 14, “the first end of the first developing member” lacks clear antecedent basis. Claims 2-10 are also rejected because they depend directly or indirectly from base claim 1.
Regarding claim 2, on line 2, “the intersections” (plural) lacks clear antecedent basis.

Claim Rejections Based Upon Prior Art

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The branch vessel stent as claimed is the stent (10) and vein segment (20) where the intended use suggested by “branch” does not define structure any different from that disclosed by BR (see Figures 1 and 8 and paragraphs 26-27);
The stent body as claimed is the stent (10) of BR;
The first developing member as claimed is the suture material on one V shaped structure, elements (12, 14, 16);
The first end as claimed is the left end of segment (20) as shown in Figures 1 and 8;
The second end as claimed is the right end of segment (20);
The first developing portion as claimed is the suture material on one straight segment (12)
The second developing portion as claimed is the suture material on the other straight segment (14) of the same V shaped structure;
The oblique intersection as claimed is apparent or illustrated in Figures 1 and 8 as not showing an angle of exactly 0 degrees or 90 degrees and it is noted that the change of diameter of the stent (10) results in the change of the angle;
The axial length as claimed is at least obvious over BR alone because the distances between the V bases can be about 8 mm (see paragraph 27) 0, 450, 900 triangle), the axial length running parallel to the horizontal sides would be 8mm/sqrt(2) = 5.66 mm, that is, well above the minimum of 0.5 mm as claimed, and
The distance between intersections of the portions, for simplicity between the portions, approaches zero mm such that the claim language is fully met in this regard.  


    PNG
    media_image1.png
    318
    572
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    372
    826
    media_image2.png
    Greyscale



	Regarding claim 2, the minimum distance as claimed is the on left side of the first developing member.
	Regarding claim 6, with the diameter being 20 mm and the distance between bases being 8 mm, it is clear, based upon the inspection of the drawing, that the left or first end of the stent body or segment (20) appears to be about 5 to 10 mm as claimed, or at least this dimensional range is rendered clearly obvious by the illustration of Figure 8.
	Regarding claim 7, the claim language is read on by what is disclosed by BR because the cross-sectional areas of the different portions can be equal as in BR where the central most ring of BR is the connecting portion.  Additionally, the angle can be zero such that the angle is fully met by BR.
	Regarding claim 8, the claim language is met where Figures 8 and 11 have developing members present on both ends, throughout the length of the stent, and even developing members circumferentially adjacent each other.
supra, even disclosing a bare metal stent (see paragraph 25) but does not disclose a coating film on the bear metal stent.  However, CL, from the same art of endeavor, teaches that it was known to utilize coatings on stents; see the abstract.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to one of ordinary skill to coat the stent of BR with a film in order to prevent corrosion as taught by CL.
	Claim 9 is rejected under 35 U.S.C. 103 as obvious over BR in view of Myung (US 2019/0167455).  BR renders the claim language obvious as explained supra, but does not disclose a skirt.  However, Myung, from the same art of endeavor, teaches that it was known to the art to put skirts on stents; see abstract and Figure 9.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to put a skirt on the BR device for the same reasons as Myung, that is, to prevent or reduce migration.
Allowable Subject Matter
Claims 5 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

Wang et al (EP 3075352A1) is cited to show the general state of the art. Certain document were cited because they were cited by the Applicant but were not electronically entered into the file.  Xiao et al (US 20200330248) was cited because it is the Pre-grant publication of the present application.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/Primary Examiner, Art Unit 3774